706 N.W.2d 834 (2005)
474 Mich. 971
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Richard GETMAN, Defendant-Appellant.
Docket No. 129784, COA No. 261626.
Supreme Court of Michigan.
December 27, 2005.
On order of the Court, the application for leave to appeal the October 14, 2005 *835 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Calhoun Circuit Court's order of February 10, 2005, and REMAND this case to the Calhoun Circuit Court for consideration of the merits of defendant's motion for relief from judgment filed on December 13, 2004. Because the court did not rule on defendant's motion to withdraw guilty plea filed on August 24, 2004, or defendant's motion for relief from judgment filed on September 14, 2004, the Calhoun Circuit Court erred in dismissing defendant's motion for relief from judgment filed on December 13, 2004.
We do not retain jurisdiction.